 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BARRY SHELDON WARD, JR.,                           No. 2:18-cv-0931 KJM DB P
12                       Petitioner,
13            v.                                         ORDER
14    PAUL THOMPSON,
15                       Respondent.
16

17           Petitioner, a federal prisoner proceeding pro se, has filed an application for a writ of

18   habeas corpus under 28 U.S.C. § 2241. (ECF No. 1). The matter was referred to a United States

19   Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 11, 2018, the magistrate judge issued findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 16). Petitioner

23   has not filed objections to the findings and recommendations.

24                  The court presumes that any findings of fact are correct. See Orand v. United

25   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

27   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]

28   /////
                                                        1
 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          1. The findings and recommendations issued December 11, 2018 (ECF No. 16) are
 4   ADOPTED in full;
 5          2. This matter is DISMISSED without prejudice for failure to prosecute (see Local Rule
 6   183(b));
 7          3. Respondent’s motion to dismiss filed November 5, 2018 (ECF No. 13) is DENIED as
 8   moot, and
 9          4. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
10   § 2253.
11   DATED: September 30, 2019.
12

13
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
